Order issued January /q ,2013

                                                                                 0000 -




                                           In The




                                    No. 05-12-01608-CV


                                MIKE JABARY, Appellant
                                            Vo




                           CITY OF ALLEN, ET AL., Appellee


                                         ORDER

       We GRANT-appellant’s December 28, 2012 motion for an extension of time to file a notice

of appeal. The notice of appeal filed by appellant on November 29, 2012 is deemed timely for

jurisdictional purposes.

            DENY appellee’s December 14, 2012 motion to dismiss the appeal.